Citation Nr: 0011723	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-37 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied a claim of entitlement to 
a disability evaluation in excess of 40 percent for the 
service-connected varicose veins of the left lower extremity.  
The case was remanded by the Board in July 1998 for 
additional development, and the claims folders are now back 
at the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran has complained of constant pain and swelling 
of his left lower extremity, even during rest, there is 
objective evidence of persistent edema and erythema, and 
reasonable doubt has arisen regarding the question of whether 
the persistent edema in the present case is to be considered 
"massive board-like" or not.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
schedular criteria for a total (100 percent) rating for the 
service-connected connected varicose veins of the left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.104, Part 
4, Diagnostic Code 7120 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
See, 38 U.S.C.A. § 5107(b) (West 1991); and 38 C.F.R. § 3.102 
(1999).

The "benefit of the doubt doctrine" requires a veteran only 
to demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail; 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence or by a fair 
preponderance of the evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the law dictates that the 
veteran prevails.  This "unique standard of proof" is in 
keeping with the high esteem in which our nation holds those 
who have served in the Armed Services.  It is in recognition 
of our debt to our veterans that society has, through 
legislation, taken upon itself the risk of error when, in 
determining whether a veteran is entitled to benefits, there 
is an "approximate balance of positive and negative 
evidence."  By tradition and by statute, the benefit of the 
doubt belongs to the veteran.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

As explained in the July 1998 remand, the service-connected 
varicose veins are rated under the provisions of Diagnostic 
Code 7120 of the Schedule, which was amended in January 1998, 
while the present appeal was pending.  The veteran is 
therefore entitled to have his claim for an increased rating 
reviewed and adjudicated under the version of that code that 
is more favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  This particular development was 
already undertaken at the RO level, and the present review on 
appeal reflects the consideration by the Board of both sets 
of rating criteria (i.e., the version of Diagnostic Code 7120 
that was in effect prior to the 1998 revision, and the 
version that came in effect in 1998, which is still in 
effect).

Under the old version of Diagnostic Code 7120, the current 
rating of 40 percent was warranted for severe unilateral 
varicose veins, involving superficial veins above and below 
the knee, with involvement of the long saphenous vein, 
ranging over two centimeters in diameter, with marked 
distortion and sacculation, edema, and episodes of 
ulceration, but with no involvement of the deep circulation.  
The same version of Diagnostic Code 7120 provided for a 
maximum rating of 50 percent for pronounced unilateral 
varicose veins, with findings of the severe condition, 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, and 
ulceration and pigmentation.  38 C.F.R. § 4.104, Part 4, 
Diagnostic Code 7120 (1997).

Under the new version of Diagnostic Code 7120, the current 
rating of 40 percent is warranted when the varicose veins are 
productive of persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  This newer 
version of Diagnostic Code 7120 also provides for a 60 
percent rating when the varicose veins are productive of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration; and for a 
total (100 percent) rating when the varicose veins are 
productive of massive board-like edema with constant pain at 
rest.  38 C.F.R. § 4.104, Part 4, Diagnostic Code 7120 
(1999).

The veteran contends that he is entitled to a disability 
evaluation in excess of 40 percent for his service-connected 
varicose veins of the left lower extremity.  At an April 1996 
RO hearing, he explained that his major problems arising from 
this condition consisted of constant pain and swelling, which 
affected not only his industrial capabilities as a letter 
carrier, but his overall quality of life.  He also indicated 
that there was an area of discoloration starting on his left 
thigh "going up [his] left hip and around to just about ... 
the center of [his] back."

A review of the record reveals multiple VA outpatient medical 
consultations for the treatment of the service-connected 
varicose veins of the left lower extremity between 1995 and 
1999, as well as the results of an August 1998 VA arteries, 
veins and miscellaneous medical examination.  The outpatient 
medical records essentially reflect complaints of constant 
pain and swelling in the left lower extremity.  More 
recently, they have included objective findings of skin 
discoloration (December 1997), and erythema (April and June 
1998).  They also reveal that a May 1998 VA MRI of the left 
lower extremity ruled out arteriovenous malformation (AVM), 
and that a September 1998 VA ultrasound ruled out deep vein 
thrombosis (DVT), with normal "phasicity" and augmentation.  
Additionally, VA outpatient records produced as early as July 
and August 1999 reveal that the condition was reportedly 
"progressively getting worse," as it was productive of 
continuous swelling, left leg pain and discomfort, "even on 
prolonged sitting position," and that, while the veteran was 
willing to undergo a second vein stripping, he had been told 
that such repeated surgery would only provide temporary 
relief and "may not help at all."

According to the report of the August 1998 VA arteries, veins 
and miscellaneous medical examination, the veteran said that 
he developed varicose veins during service, that the veins 
had continued to enlarge over the years, that he underwent 
vein stripping surgery in 1993, and that, while the condition 
improved shortly after surgery, it worsened some time later.  
The veteran also indicated that it seemed that the veins got 
worse progressively, and that the condition worsened 
especially after standing for long periods of time, which 
occurred frequently due to his job as a mail handler at the 
post office.  He complained of pain, fatigue, abnormal 
sensation in the leg at rest, after long standing and 
walking, and swollen feet, and stated that the edema was 
slightly relieved by elevation, and that he could not wear 
compression hosiery because it made his legs sore.

The above report also reveals that, on examination, the 
veteran was described as a 45-year old, tall (6'7"), 
"u[nu]sually large [275 lbs.] male with large thighs and ... 
huge varicosities [measuring] about 1 cm. in width and 1/2 cm. 
in elevation from the surrounding skin surface."  The veins 
were described as "tortuous," completely filling the left 
anterior thigh, from the groin to the knee.  There were few 
varicosities below the knee, and these were minor in 
comparison to those on the thigh.  A scar was noted in the 
left groin, evidencing a prior stripping of the saphenous 
vein, and another scar was noted on the left ankle, "where 
the saphenous was stripped to."  Surrounding this network 
and clusters of huge varicosities of the left upper thigh was 
a red, cutaneous rash which was level with the skin, but was 
"quite bright red in color."  The left and right thighs 
measured 78 and 69 cms., respectively, while the left and 
right calves measured 49 and 47 1/2 cms., respectively.  Edema 
was "present as reflected in the measurements, but it is not 
a brawny edema.  It is persistent."  The diagnosis was 
listed as "[m]ammoth varicosities of the left upper thigh, 
resulting in disability," and the subscribing examiner 
indicated that, in his opinion, "this is a major disability 
and will grow worse with increasing age."

As shown above, the medical evidence in the record does not 
support a 50 percent rating under the old version of 
Diagnostic Code 7120, as objective studies have shown that 
there is no secondary involvement of the deep circulation, 
and there is no evidence of ulceration.  The evidentiary 
record, however, shows that the varicose veins of the 
veteran's left lower extremity cause not only pain, even at 
rest, but erythema and persistent edema, mostly in the thigh 
area, to the point that the VA physician who examined the 
veteran in August 1998 described the veteran's left thigh 
varicose veins as huge, tortuous, completely filling the left 
anterior thigh from the groin to the knee, and representing a 
"major disability" that would likely "grow worse with 
increasing age."  The measurements that were reported for 
the veteran's left lower extremity, when compared with those 
reported for his other lower extremity, confirm the 
manifestation of swelling (i.e., edema) of the left lower 
extremity.  The answer to the question of whether the edema 
in the present case is to be considered "massive board-
like" or not (as required for a total rating under the new 
version of Diagnostic Code 7120) in essence comes down to a 
judgment call in this particular case, and the Board thus 
finds that, in light of the above pertinent evidence of 
record, reasonable doubt has arisen in that regard.  
Accordingly, the Board concludes, resolving reasonable doubt 
in favor of the veteran, that the schedular criteria for a 
total (100 percent) rating for the service-connected varicose 
veins of the left lower extremity have been met, under the 
new version of Diagnostic Code 7120 of the Schedule.


ORDER

A total (100 percent) schedular rating is granted for the 
service-connected varicose veins of the left lower extremity, 
subject to the pertinent VA laws and regulations addressing 
the disbursement of VA funds.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

